Citation Nr: 0823622	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-24 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
postoperative residuals of a partial Achilles tendon tear of 
the right heel, to include the question of whether a separate 
rating is assignable for a painful scar resulting from a 
repair of right Achilles tendon.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The veteran served on active duty from October 2001 to 
October 2002, with prior active service totaling six months 
and five days.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2007, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the AMC to conduct specific 
procedural and evidentiary development.  Upon completion of 
such actions, the case was returned to the Board for further 
review.  

Issues of the veteran's entitlement to secondary service 
connection for a back disorder and for an extension of a 
temporary total rating beyond April 30, 2004 were previously 
referred by the Board to the RO for appropriate action.  In 
the absence of any indication that such matters were in any 
addressed, they are once again referred to the RO for any and 
all needed development and initial adjudication.  


FINDINGS OF FACT

1.  From October 5, 2002, to the present, the veteran's 
service-connected residuals of a partial tear of the right 
Achilles tendon are shown to be manifested by pain and 
limited motion; there is no medical evidence of ankylosis.  

2.  A painful scar, a residual of a surgical repair of the 
veteran's right Achilles tendon in late October 2003, is 
shown to have been present from May 1, 2004, through August 
14, 2007, but not thereafter; such scar was not of such a 
size or otherwise productive of additional functional 
limitation during the period from May 2004 to the present.  

3.  An exceptional or unusual disability picture is not shown 
to be associated with the veteran's right Achilles tendon 
disorder from October 5, 2002, to the present.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial or staged 
rating in excess of 20 percent from October 5, 2002, for 
postoperative residuals of a partial Achilles tendon tear of 
the right heel (other than a scar) have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71(a), Diagnostic Code 5024-5271, 
5270 (2007).

2.  The criteria for the assignment of an initial rating of 
10 percent, but none greater, for a painful scar of the right 
heel from a surgical repair of the right Achilles tendon have 
been met for the period from May 1, 2004, through August 14, 
2007, but not thereafter.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002); 38 C.F.R. §§ 3.159, 3.321, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in January 2007 so that additional development could be 
undertaken.  All of the actions previously sought by the 
Board through its prior development request appear to have 
been completed to the extent possible, and it is of note that 
neither the veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claim for service connection, notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain for the appellant was 
provided to him through the VCAA letter of January 2002 and 
subsequent letters from the RO and/or AMC to him in April, 
May, and July 2003 and in February and July 2007.  While no 
longer legally required, the appellant was also thereby 
notified that he should submit all pertinent evidence in his 
possession and he was duly advised of the Court's holding in 
Dingess/Hartman.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

With specific reference to the claim for an initial rating 
for a right Achilles tendon disorder, such claim is a 
downstream issue from that of service connection and if a 
VCAA letter was sent to the veteran as to the claim for 
service connection, then another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Court has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  Here, a VCAA letter as to service 
connection was provided to the veteran in January 2002 and 
subsequent correspondence from the RO and AMC advised the 
veteran further as to claim for an initial rating for the 
disability in question.  

With respect to an appeal for a higher initial rating 
following the grant of service connection for a disability, 
it is also pertinent to note that, under Goodwin v. Peake, 
No. 05-0876 (U.S. Vet. App. May 19, 2008), the Court 
addressed whether the holding in Dunlap v. Nicholson¸21 Vet. 
App. 112 (2007), that held that once a claim has been 
substantiated the veteran must demonstrate how the 
notification error affected the essential fairness of the 
adjudication, survived the U.S. Court of Appeals for the 
Federal Circuit's (Federal Circuit) decision in Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Court reaffirmed its 
holding in Dunlap by reiterating "where a claim has been 
substantiated after the enactment of the VCAA, [the veteran] 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element.

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the full VCAA notice, including that 
pertaining to Dingess-Hartman, was provided to the veteran-
appellant subsequent to the RO's initial decision in January 
2003 granting service connection and assigning an initial 
rating for a right Achilles tendon disorder, in contravention 
of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) That any defect was cured by actual knowledge on the part 
of the claimant, per Vazquez-Flores ("(a)ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.  

As indicated above, Vazquez-Flores involved a claim for an 
increased rating whereas this case entails a downstream issue 
or a claim involving the propriety of an initial evaluation.  
And even though not required, in terms of the Vazquez-Flores 
requirements, the record reflects that the RO has directly 
advised the veteran of the rating criteria for the evaluation 
of his service-connected disability, and, in addition, 
instructed him that upon a showing of pain and functional 
loss resulting in additional limitation of motion of the 
affected areas, an increased evaluation therefor may be in 
order.  The veteran has acknowledged his receipt of this 
information and the allegations he advances are reflective of 
the applicable rating criteria.  

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to the issuance of the final 
supplemental statement of the case by the AMC in March 2008.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
a supplemental statement of the case to cure timing of a 
notification defect).  More timely VCAA notice would not have 
operated to alter the outcome of the issue herein presented 
as the record fails to demonstrate entitlement to an initial 
rating in excess of those previously or herein assigned.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  In 
view of the foregoing, the Board cannot conclude that any 
defect in the timing of the notice provided affected the 
essential fairness of the adjudication, and, thus, the 
presumption of prejudice is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes various examination and 
treatment reports compiled since the veteran's discharge from 
service, including the reports of multiple VA medical 
examinations.  Findings from those VA medical evaluations are 
sufficiently detailed and comprehensive in scope so as to 
permit the Board to fairly and accurately rate the disorder 
in question and it is of note that the veteran does not 
contend otherwise.  To that end, the Board may proceed to 
adjudicate the merits of the claim without further remand as 
to those matters.  38 C.F.R. §§ 3.326, 3.327 (2007).

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  

Merits of the Claim for an Initial Rating for a Right 
Achilles Tendon Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2007).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for 
an orthopedic disorder must reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

By RO action in October 2003, service connection was 
established for Achilles tendonitis of the right heel, for 
which a 10 percent rating was assigned under 38 C.F.R. 
§ 4.71a, DC 5024-5271, effective from October 5, 2002.  The 
notice of disagreement relating to the October 2003 action 
was received by VA in November 2003, and, as such, the 
holding in Fenderson v. West, 12 Vet. App. 119 (1999) (at the 
time of initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found), is for application.  

By further RO action in December 2003, the previously 
assigned 10 percent rating was increased to 20 percent, 
effective from October 5, 2002, and a temporary total rating 
was assigned under 4.30, effective from October 31, 2003, to 
February 28, 2004, based on the need for convalescence 
following a surgical repair of the right Achilles tendon in 
late October 2003.  The previously assigned 20 percent rating 
was reinstituted as of March 1, 2004.  The disability at 
issue was recharacterized as a partial Achilles tendon tear, 
right heel, status post surgical repair and such disorder 
continued to be evaluated under DC 5024-5271.  The temporary 
total rating was thereafter extended through April 30, 2004, 
and the 20 percent schedular rating under DC 5024-5271 was 
made effective as of May 1, 2004.  

Tenosynovitis is ratable as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5024.  Degenerative arthritis is rated in 
accordance with 38 C.F.R. § 4.71a, DC 5003, which provides 
that when arthritis is established by X-ray findings it will 
be rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
Where the limitation of motion of the specific joint involved 
is noncompensable under the appropriate DCs, a 10 percent 
rating is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  

Normal dorsiflexion of the ankle is from 0 degrees to 20 
degrees; normal plantar flexion is from 0 degrees to 45 
degrees. 38 C.F.R. § 4.71, Plate II.

DC 5271 provides that a 10 percent evaluation will be 
assigned for moderate limitation of motion of an ankle and a 
20 percent evaluation will be assigned for marked limitation 
of motion of an ankle.  38 C.F.R. § 4.71a, DC 5271.

The record reflects that, aside from the period in which a 
temporary total rating was in effect, the veteran's right 
Achilles tendon disorder has been evaluated at the maximum 
schedular evaluation available under DC 5024-5271, i.e., a 20 
percent rating for marked limitation of motion of the right 
ankle.  The only other DC pertaining to the ankle that 
provides for a higher rating requires a showing of ankylosis, 
see 38 C.F.R. § 4.71a, DC 5270.  Ankylosis is immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992); 
Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994).  
It is pointed out that the existence of ankylosis is not 
demonstrated by the record at any time from the date on which 
service connection for the disability in question was made 
effective until the present.  While attending VA medical 
personnel raised the possibility of the existence of tibial 
neuritis in March and May 2007, no indicia of any 
neurological involvement was confirmed on the VA medical 
examination conducted in August 2007 and, as such, no rating 
based on neurological manifestations is for assignment.  
Because the veteran's disability is currently assigned the 
maximum disability rating available under 38 C.F.R. § 4.71a, 
DC 5024-5271, the existence of objective evidence of pain, 
pain on motion, or other indication of functional loss does 
not warrant the assignment of an increased schedular 
evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca, 
given that pain cannot be the basis for an award under a DC 
in excess of the maximum evaluation under that particular DC.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  That being the 
case, a schedular evaluation in excess of 20 percent is not 
for assignment under 38 C.F.R. § 4.71a other applicable 
regulation for the veteran's right Achilles tendon disorder, 
other than incisional scarring, from October 5, 2002.  
Fenderson, supra.  

Consideration of the veteran's surgical scarring from the 
repair of his Achilles tendon in October 2003 is likewise in 
order.  Notice is taken that the regulations for evaluation 
of skin disabilities were revised, effective on August 30, 
2002.  See 67 Fed. Reg. 49590 (July 31, 2002).

Under the old criteria, a 10 percent rating was assignable 
for scars which were superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, DC 7804.  A 
disability evaluation in excess of 10 percent was for 
assignment under DC 7805 on the basis of a limitation of 
function of the part affected.  38 C.F.R. § 4.118, DC 7805.

Applicable rating criteria in effect since August 2002 
indicate that for scars of other than the head, face, or 
neck, which are deep or which cause limited motion are 10 
percent disabling if exceeding six square inches (39 square 
centimeters).  38 C.F.R. § 4.118, DC 7801.  Scars of other 
than the head, face, or neck, which are superficial and do 
not cause limited motion, are 10 percent disabling, if they 
cover an area of 144 square inches (929 square centimeters) 
or greater.  38 C.F.R. § 4.118, DC 7802.  

Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, DC 7803.  Superficial scars that are painful 
on examination are 10 percent disabling.  38 C.F.R. § 4.118, 
DC 7804.  Finally, other scars are to be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.

Operative notes indicate that the veteran underwent 
debridement and repair of the right Achilles tendon in late 
October 2003 and a temporary total rating was assigned for 
convalescence from postoperative residuals from the date of 
surgery, October 31, 2003, through April 30, 2004.  
Thereafter, VA treatment records, beginning in May 2004, 
identify the existence of pain in association with the 
surgical scar from the repair of the veteran's right Achilles 
tendon.  The Board specifically notes that findings from the 
May 2004 examination included mild tenderness upon palpation 
of a nine-centimeter vertical incisional scar over the right 
Achilles tendon.  In July 2004, clinical examination revealed 
pain along the entire course of that scar and mild pain of 
the scar continued to be noted in September 2004.  In 
December 2004, extreme tenderness was found about the scar.  
Further notations by attending personnel of pain and/or 
tenderness of the incisional scar were set forth in May and 
September 2005, and again on October 4, 2005.  Subsequently 
compiled VA treatment notes reflect continued extreme 
sensitivity to palpation in the area of the scar.  It was not 
until an August 15, 2007 VA examination that the scar in 
question was noted to be nontender by objective 
demonstration.  It was specifically reported upon that latter 
examination that the nine-centimeter by one-eight centimeter 
incisional scar over the veteran's right Achilles tendon was 
well-healed and without any tenderness.  

On the basis of the foregoing, it is conceded that a separate 
grant of service connection for a painful scar, as a residual 
of the right Achilles tendon repair, is warranted, with 
assignment of a 10 percent schedular evaluation therefor as 
of May 1, 2004, and continuing through August 14, 2007.  
38 C.F.R. § 4.118, 7804.  Thereafter, a compensable rating 
for the incisional scar of the veteran's right Achilles 
tendon is not warranted in the absence of a showing of any 
compensable manifestation(s).  The separate 20 percent rating 
takes into account any limitation of motion associated with 
the scar.  38 C.F.R. § 4.14, Esteban, supra.  There is 
otherwise no basis for the assignment of a rating in excess 
of 10 percent during the period from May 2004 through August 
14, 2007, given that there is no indication of a deep scar or 
a scar that limits range of motion that exceeds 12 square 
inches (77 square centimeters).  Moreover, it is not 
indicated that any limitation of function directly results 
from the scar during the period in question.  As such, a 10 
percent rating, but none greater, is for assignment for the 
period from May 1, 2004, thorough August 14, 2007, inclusive.  

Lastly, it is noted that the veteran has raised the question 
of entitlement to an increased disability evaluation on the 
basis of extraschedular criteria, and, specifically, a marked 
interference with his employment.  Throughout the file, there 
is clinical evidence with regard to the veteran's ongoing 
pain in the right ankle and how the pain and his limited 
motion have impacted his ability to work.  A clinical note in 
May 2005 was to the effect that the veteran continued to work 
as long as he could.  He described his pre- and post-surgical 
problems with the ankle.  The examiner opined that the 
veteran had difficulties with walking, community and work 
activities.  The veteran has also repeatedly alleged that he 
is unable to walk on any uneven surfaces and that he was 
fired from at least one job because of that inability.

In his sworn testimony and in written correspondence, the 
veteran has indicated that he continues to be significantly 
impaired from an industrial standpoint by his ankle.  
Specifically, he testified that after the right ankle 
surgery, he was either casted or on a walker and told to stay 
off of the leg for five months or so.  Prior to that time, he 
had been working as a Manager at the Chicago Harbor Transit 
Authority (CTA).  He said that, after he was placed under 
doctors' restrictions, he lost his job because he could not 
walk long distances, could not climb or bend, and was unable 
to work as he had at the rail yards, walking underneath the 
track and climbing up and down on the trains. 

Even when he went back to work, he was still on restrictions 
to include no climbing, walking or lifting, from his civilian 
physician.  He described his situation when he went back to 
work and said that he eventually got fired because he was 
unable to do what was required.  The veteran further 
testified that he was out of work completely thereafter for 
two years and that at the time of the hearing, he had missed 
two VA appointments due to the new job.  He reported that he 
had had to take a significant cut in pay (i.e., about $20 an 
hour plus bonus money he did not get) to accept the new job, 
in which he sat all day.  He had worked for the CTA for 26 
years and needed five more years to retire on full benefits 
which he also lost.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.   38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

Pursuant to the Board's remand request, the AMC in December 
2007 referred the question of extraschedular entitlement to 
the Director of the VA's Compensation and Pension Service.  
In his May 2008 response, the Director determined that he was 
not persuaded that the evidence showed a level of impairment 
greater than that for which a 20 percent schedular rating was 
already in effect, and, as such, entitlement to an 
extraschedular evaluation was not in order.  

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  Here, the Director of the Compensation 
and Pension Service has determined that an extraschedular 
evaluation is not for assignment.  The findings on the most 
recent examination are consistent with that determination, as 
it was then noted that the veteran was employed as a 
concierge at a large condominium and that he was able to 
perform all of his activities of daily living.  The thrust of 
the veteran's allegations are that, as a result of his right 
Achilles tendon disorder, he was removed from more lucrative 
employment, for which greater income would have been earned 
and a sizeable retirement annuity would have been realized 
with six more years of employment.  The veteran's oral and 
written testimony, though not incredible, is otherwise not 
supported by any documentation from his former employer or 
other source with which to verify the existence of a marked 
interference with employment.  It, too, is significant that 
the veteran was invited by VA to submit evidence of his 
employment restrictions, but there is no indication that the 
veteran availed himself of that opportunity.  In all, the 
record does not permit the Board to assign an extraschedular 
evaluation of increased disability in this instance.  

A preponderance of the evidence is against the veteran's 
claim for an initial or staged rating in excess 20 percent 
from October 5, 2002, for residuals of a partial tear of the 
right Achilles tendon, other than a surgical scar.  While the 
record support entitlement to an initial rating of 10 percent 
for the incisional scar from May 1, 2004, through August 14, 
2007, a preponderance of the evidence is against the 
assignment of more than a 10 percent rating during the 
aforementioned period and against the assignment of a 
compensable rating beyond August 14, 2007.  That being the 
case, the benefit of the doubt rule is not for application 
and the claim for the assignment of a higher initial or 
staged rating, other than that herein granted, must be 
denied.  38 U.S.C.A. § 5107(b); see Fenderson, supra; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).




ORDER

An initial rating in excess of 20 percent for postoperative 
residuals of a partial Achilles tendon tear of the right heel 
for the period beginning October 5, 2002, is denied.  

A separate, initial rating of 10 percent, but none greater, 
for a painful scar from a surgical repair of the right 
Achilles tendon, for the period from May 1, 2004, through 
August 14, 2007, but no other period, is granted subject to 
those provisions governing the payment of monetary benefits.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


